                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       FORRESTSTREAM HOLDINGS                            Case No. 16-cv-01609-LB
                                           LIMITED,
                                  12
Northern District of California




                                                         Plaintiff,
 United States District Court




                                                                                             ORDER TO SHOW CAUSE WHY
                                  13                                                         PLAINTIFF’S APPLICATION FOR
                                                  v.                                         ORDER DIRECTING TURNOVER OF
                                  14                                                         SHARES SHOULD NOT BE GRANTED
                                           GREGORY SHENKMAN, et al.,
                                  15                                                         Re: ECF No. 320
                                                         Defendants.
                                  16

                                  17         The court assumes the reader’s familiarity with the subject matter and procedural history of

                                  18   this case. Briefly stated, plaintiff and judgment-creditor Forreststream Holdings Ltd. has been

                                  19   trying for some time to obtain discovery regarding Mr. Shenkman’s assets to satisfy the over $5.3

                                  20   million judgment that Mr. Shenkman owes Forreststream.1 Forreststream states that Mr.

                                  21   Shenkman has not made any payments towards the judgment and has refused to provide

                                  22   meaningful responses to Forreststream’s discovery requests regarding his assets.2 In another

                                  23   litigation pending in this district, however, Mr. Shenkman has admitted to owning shares in a

                                  24

                                  25

                                  26   1
                                         Forreststream Appl. – ECF No. 320 at 2–4. Citations refer to material in the Electronic Case File
                                  27   (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id.
                                  28

                                       ORDER – No. 16-cv-01609-LB
                                   1   Bermuda-chartered corporation, Return on Intelligence, Ltd. (“ROI”).3 Forreststream requests that

                                   2   the court order Mr. Shenkman to turn over his shares in ROI to the U.S. Marshal for levy and sale

                                   3   pursuant to the writ of execution issued in this case.4

                                   4         The court orders Mr. Shenkman to appear before the court on November 15, 2018, at 9:30

                                   5   a.m., and show cause why Forreststream’s application for an order directing turnover of his shares

                                   6   in ROI should not be granted. (This is in addition to the court’s earlier order that Mr. Shenkman

                                   7   appear on November 15 at 9:30 a.m. and show cause why Forreststream should not be granted

                                   8   leave to file a motion for sanctions.5)

                                   9

                                  10         IT IS SO ORDERED.

                                  11         Dated: November 14, 2018

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        LAUREL BEELER
                                  13                                                    United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       3
                                        Id. at 4; Forreststream Appl. Ex. B (Answer, Return on Intelligence, Ltd. v. Shenkman, No. 18-CV-
                                  26   00262-JSW (N.D. Cal. filed July 20, 2018), ECF No. 51) – ECF No. 320 at 18 (¶ 15).

                                  27
                                       4
                                           Forreststream Appl. – ECF No. 320 at 4.
                                       5
                                           Order to Show Cause – ECF No. 317.
                                  28

                                       ORDER – No. 16-cv-01609-LB                         2
